Case: 11-10055     Document: 00511552519         Page: 1     Date Filed: 07/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2011
                                     No. 11-10558
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT WILLIAM MOORE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CR-141-3


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Robert William Moore is charged with one count of conspiracy to commit
wire fraud, eight counts of wire fraud, one count of conspiracy to commit money
laundering, and one count of conspiracy to obstruct official proceedings. Moore
appeals from an order of the district court revoking the magistrate judge’s
pretrial order granting release on bond.
        The district court revoked the magistrate judge’s order, determining that
there were no conditions or combination of conditions that would reasonably

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10055      Document: 00511552519         Page: 2     Date Filed: 07/27/2011

                                      No. 11-10558

assure Moore’s presence at trial if Moore were released. 18 U.S.C. § 3142(e)
& (f). We review the order issued by the district court, not that of the magistrate
judge. United States v. Westbrook, 780 F.2d 1185, 1188 n.4 (5th Cir. 1986).
Absent an error of law, we will uphold a district court’s pretrial detention order
if it is supported by the proceedings below. United States v. Rueben, 974 F.2d
580, 585-86 (5th Cir. 1992).1 Having reviewed the transcript of proceedings and
other pertinent portions of the record in light of the factors set forth in § 3142(g),
we conclude that the district court’s conclusions are supported by the record. See
id. at 586; see also United States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985).
Furthermore, Moore is not entitled to release for any delay on the part of the
district court in ruling on the Government’s motion to revoke. See United States
v. Montalvo-Murillo, 495 U.S. 711, 717-722 (1990); 18 U.S.C. § 3145(a).
Accordingly, we conclude that it is unnecessary to reach the question of whether
there was a delay; similarly, we do not reach the question of what other
“remedy” would be appropriate for such a delay.
       The pretrial order of detention is AFFIRMED.




       1
          Moore challenges this standard of review employed by our court. Under the rule of
orderliness, we are bound by our prior precedent except in certain situations not applicable
here. French v. Allstate Indem.Co.637 F.3d 571, 589 (5th Cir. 2011) In any event, we conclude
that, so long as we give some deference to the district court’s factual findings, the outcome
would be the same.

                                             2